EXHIBIT 10.2

TIDEWATER INC.

INDIVIDUAL PERFORMANCE EXECUTIVE OFFICER

ANNUAL INCENTIVE PLAN

FOR FISCAL YEAR 2013

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Individual Performance Executive
Officer Annual Incentive Plan (the “Plan”) is to reward Tidewater Inc.’s (the
“Company”) executive officers for their individual performance. The Plan links a
significant element of potential variable annual compensation to the
accomplishment of individual goals established for each participant.

The Compensation Committee of the Board of Directors (the “Committee”)
established the Plan to provide a mechanism to add an individual
performance-based annual incentive award to the compensation of executive
officers who participate in Tidewater Inc.’s (the “Company”) Company Performance
Executive Officer Annual Incentive Plan (the “Company Performance Plan”). The
Company Performance Plan is formula-based and designed to qualify as
“performance-based” compensation under Section 162(m) of the Internal Revenue
Code of 1986, as amended.

 

II. ADMINISTRATION

The Plan shall be administered by the Committee, except that the Chief Executive
Officer shall have certain administrative powers as provided herein. The
authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages;

 

  B. after considering recommendations from the Chief Executive Officer,
establish individual performance goals and objectives;

 

  C. determine the individual performance multiple of between 0 and 2 times the
target award percentage;

 

  D. consider the achievement of the individual performance goals and objectives
and other performance factors for the Chief Executive Officer and the amount of
any payment hereunder; and

 

  E. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan.

The Chief Executive Officer shall consider the achievement of the individual
performance goals and objectives and other performance factors for Plan
participants other than himself and whether the participant shall receive the
entire Committee approved individual performance multiple or a lesser amount.

The Committee may also use its discretion to reduce or to eliminate, but not to
increase, the maximum bonus amount payable to any participant under the Plan for
a particular year.



--------------------------------------------------------------------------------

III. BASIC PLAN CONCEPT

The Plan is designed to reward executive officers for their individual
accomplishments and performance.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the Plan is limited to those executive officers
who participate in the Company Performance Plan.

 

V. AWARD OPPORTUNITIES AND PERFORMANCE MEASURES

For the 2013 fiscal year, the Committee will specify potential target incentive
award amounts for each participant. These amounts are determined based upon each
eligible participant’s base salary in effect as of June 29, 2012 multiplied by
the target percent established by the Committee.

The Committee, or the Chief Executive Officer with respect to participants other
than the Chief Executive Officer, shall establish particular individual
performance goals for each participant. The goals may be subjective or
objective.

At the end of fiscal 2013, the Committee will approve the overall individual
performance multiple for the Plan for the fiscal year, which may be between 0
and 2 times target. The individual performance multiple will be multiplied by
each participant’s target incentive award amount to determine a participant’s
individual payout amount. The individual payout amount may then be reduced for a
particular participant below the established individual performance multiple
based on an evaluation of that participant’s individual performance. The annual
award to a participant under this Plan may not exceed 2 times target.

 

VI. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
unless otherwise determined by the Committee, the participant or, in the case of
death, the participant’s estate or heirs, shall be paid a pro rata bonus for the
fiscal year in which termination occurs based upon target level performance in
effect for such year and the percentage of salary applicable to such
participant’s bonus, but applied to the actual salary amount paid to the
participant for the portion of the year that the participant was employed. Any
such bonus shall be paid to the participant or, in the case of death, to the
participant’s estate or heirs under Article VII at the same time as the bonus
for such fiscal year is paid to participants who continue to be employed.

 

  B.

If a participant’s employment is terminated because the participant Retires (as
defined below) or is terminated by the Company without Cause (as defined below),
and such termination constitutes a “separation from service” under Section 409A,
unless otherwise determined by the Committee, the participant shall be paid a
pro rata bonus for the fiscal year in which termination occurs based upon target
level performance in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary



--------------------------------------------------------------------------------

  amount paid to the participant for the portion of the year that the
participant was employed. Any such bonus shall be paid to the participant as
provided in Article VII on the date on which the annual bonus is paid to
participants whose employment did not terminate.

 

  C. If a participant’s employment is terminated due to a voluntary resignation
by the participant or if the participant is involuntarily terminated by the
Company for Cause, no pro rata bonus shall be paid for the fiscal year in which
termination occurs, unless otherwise determined by the Committee in its
discretion, in which case the pro rata bonus will not exceed the amount that
would be due based upon target level performance in effect for such year and the
percentage of salary applicable to such participant’s bonus, but applied to the
actual salary amount paid to the participant for the portion of the year that
the participant was employed. Any bonus so awarded shall be paid to the
participant as provided in Article VIII at the same time as the bonus for such
fiscal year is paid to participants who continue to be employed.

 

  D. A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

 

  E. “Cause” for purposes of this Plan shall be determined in the sole
discretion of the Board of Directors of the Company and shall mean:

 

  1. the willful and continued failure of the participant to substantially
perform the participant’s duties with the Company or its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  2. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.



--------------------------------------------------------------------------------

VII. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than June 15, 2013, unless deferred by a participant under a separate
benefit plan of the Company.

 

VIII.  MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. Participation in the Plan is not a right, but a privilege, subject to
annual review by the Company. The Company retains the right to withhold payment
from any participant who violates Company policies or for any other reason. The
Company also has the right to recover any amounts paid under the Plan if (i) the
amount paid was based on the achievement of financial results that were
subsequently the subject of a restatement, (ii) the participant is subject to
the Company’s Executive Compensation Recovery Policy, (iii) the participant
engaged in intentional misconduct that caused or partially caused the need for
the restatement, and (iv) the effect of the wrongdoing was to increase the
amount of bonus or incentive compensation. Any participant accepts any payment
hereunder subject to such recovery rights of the Company. The Company may, if it
chooses, effect such recovery by withholding from other amounts due to the
participant by the Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal, or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark, or invest any fund or money with which to pay
bonuses under the Plan.

 

  E. The payments made hereunder are intended to comply with an exception from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, applicable to a short-term deferral and the terms of the Plan related
thereto shall be construed accordingly.



--------------------------------------------------------------------------------

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount determined as provided in
Article V. This Plan has no relationship to the Company Performance Plan or any
amount earned thereunder.

EXECUTED this 30th day of October, 2012, with effect from March 14, 2012.

 

WITNESSES:     TIDEWATER INC.       By:   /s/    Bruce D. Lundstrom            
   

Bruce D. Lundstrom

Executive Vice President,

General Counsel, and Secretary